El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
¿Cuándo comienza a discurrir la reserva de empleo dis-puesta en la Ley del Sistema de Compensaciones por Acci-dentes del Trabajo? ¿Desde la fecha del accidente o desde que el Fondo del Seguro del Trabajo le ordena tratamiento en descanso al empleado?
Resolvemos que conforme a la letra clara del Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7, el periodo de reserva comienza a transcurrir a partir de la fecha del accidente.
*843r — H
La Sra. Lourdes Cuevas Santiago comenzó a trabajar para Ethicon, Division of Johnson & Johnson Professional Co. (en adelante Ethicon) mediante un contrato de empleo probatorio en junio de 1994. En octubre de 1996 la señora Cuevas sufrió un accidente en el trabajo. En noviembre del mismo año Ethicon la refirió a la Corporación de Fondo del Seguro del Estado (en adelante el Fondo), y a partir de ese momento la señora Cuevas estuvo en tratamiento mien-tras continuaba trabajando (C.T.). Sin embargo, la condi-ción de la empleada se agravó y el 20 de junio de 1997 el Fondo le ordenó descanso. Dos (2) meses más tarde, en agosto, el Fondo dispuso que la señora Cuevas podía con-tinuar su tratamiento mientras trabajaba, por lo que la demandante se reintegró a su trabajo.
Un mes después, en septiembre, el Fondo le ordenó nue-vamente a la señora Cuevas que recibiera su tratamiento en descanso hasta el 2 de diciembre. El 2 de diciembre ella solicitó la reinstalación a su trabajo y Ethicon le indicó que la reserva de empleo que dispone el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, había expirado.
Así las cosas, ella presentó ante el Tribunal de Primera Instancia una demanda por despido ilegal y discriminatorio. Posterior a la presentación de la contesta-ción a la demanda, la señora Cuevas presentó su moción de sentencia sumaria parcial y/o moción de sentencia por las alegaciones, a la cual se opuso Ethicon, solicitando, a su vez, que se dictara sentencia sumaria a su favor.
El tribunal de instancia dictó sentencia sumaria, me-diante la cual desestimó la demanda presentada. En su sentencia, el foro de instancia determinó que el término de la reserva de empleo comenzó a transcurrir desde el 10 de octubre de 1996, fecha del accidente, y terminó en octubre *844de 1997. Por lo tanto, a la fecha en que ella solicitó su reinstalación, el término de reserva había transcurrido, por lo que cesó la obligación de Ethicon de reservarle el empleo.
Inconforme, la señora Cuevas apeló ante el Tribunal de Circuito de Apelaciones. Alegó que el tribunal de instancia erró al concluir que, a la luz de los hechos que no están en controversia, al momento de ella solicitar su reinstalación había transcurrido más de doce (12) meses desde la fecha del accidente, y al concluir que Ethicon ya no tenía la obli-gación de reservarle su empleo.
Dicho foro apelativo revocó la sentencia sumaria apelada. Determinó que a los fines de lo dispuesto por el Art. 5a de la Ley del Sistema de Compensaciones por Acci-dentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935, según enmendada, supra, la fecha del accidente no es la del suceso que causa la inhabilidad, sino la fecha en que ésta se manifiesta. Por lo tanto, cuando la recurrida soli-citó su reinstalación, el 2 de diciembre de 1997, sólo había transcurrido poco más de cinco (5) meses desde el momento en que se manifestó su inhabilidad para trabajar, por lo que su solicitud de reinstalación se efectuó dentro del plazo de doce (12) meses dispuesto como reserva de empleo en el Art. 5a, supra.
Inconforme con las determinaciones del foro apelativo, Ethicon acude ante nos, alegando como único error lo si-guiente:
Actuó ultra vires el Honorable Tribunal de Circuito de Apela-ciones (el “Tribunal Apelativo”) al ignorar y descartar la letra clara del artículo 5a de la Ley de Compensaciones por Acciden-tes del Trabajo (sobre reserva de empleo), y descartar la juris-prudencia establecida por este honorable Tribunal Supremo en Torres v. Star Kist Caribe, 94 JTS 5, y su progenie, al resolver que el periodo de reserva de doce meses comienza a decursar no “desde la fecha del accidente”, según reza el Art. 5a, sino desde que el Fondo autoriza por primera vez a un obrero tratamiento médico en descanso. Según el honorable Tribunal Apelativo, El periodo en que el obrero recibe tratamiento médico mientras *845trabaja (“CT”) interrumpe la reserva de empleo, lo cual conflige abiertamente con lo resuelto en Torres v. Star Kist Caribe, Inc., supra. Petición de certiorari, págs. 4-5.
Por su parte, la señora Cuevas Santiago presentó su oposición a la solicitud de certiorari, señalando la correc-ción de lo determinado por el Tribunal de Circuito de Apelaciones. Examinada la petición de certiorari y la opo-sición a ésta, y a tenor con la Regla 50 del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, revocamos la senten-
cia recurrida sin ulteriores procedimientos.
La justificación del despido de un empleado por razón de su incapacidad física y/o mental para realizar las funciones de su puesto, o para asistir regularmente a su empleo, no aplica en los casos en que el obrero se incapacita temporalmente por razón de un accidente o una enfermedad ocupacional. Esta protección del obrero está reconocida en el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra. Esta ley instrumenta el derecho constitucional de todos los trabajadores en Puerto Rico a recibir protección contra riesgos para la salud e integridad personal, Art. I, Sec. 16 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, y constituye el eje central de todo el esquema jurídico establecido por el Estado para la protección del obrero en su taller de trabajo. Véanse: Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024 (1994); R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo, San Juan, Pubs. Laborales P.R., 1989, págs. 187-188.
Entre las medidas que la Ley del Sistema de Compen-saciones por Accidentes del Trabajo establece para prote-ger al trabajador y hacer viable su tratamiento y cura, está lo dispuesto en su referido Art. 5a. Este artículo es de ca-rácter especial; es decir, se refiere únicamente a aquellos *846casos en que el trabajador sufre un accidente de trabajo o una enfermedad del trabajo que lo inhabilita. Véanse: Rodríguez v. Méndez & Co., 147 D.P.R. 734 (1999); Delgado Zayas, op. cit., pág. 188. Aquellos empleados que no que-dan cobijados por el Art. 5a, supra, y han sido despedidos sin que medie justa causa, de ordinario, podrán reclamar al amparo de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq., que es de aplica-ción general.
El Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, específicamente, y en lo per-tinente, dispone que:
En los casos de inhabilitación para el trabajo de acuerdo con las disposiciones de este Capítulo, el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero o empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
(1) Que el obrero o empleado requiera al patrono para que lo reponga en su empleo dentro del término de quince días, con-tados a partir de la fecha en que el obrero o empleado fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos doce meses desde la fecha del accidente;
(2) que el obrero o empleado esté mental y físicamente capa-citado para ocupar dicho empleo en el momento en que solicite del patrono su reposición, y
(3) que dicho empleo subsista en el momento en que el obrero o empleado solicite su reposición. (Se entenderá que el empleo subsiste cuando el mismo está vacante o lo ocupe otro obrero o empleado. Se presumirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro obrero o empleado den-tro de los treinta días siguientes a la fecha en que se hizo el requerimiento de reposición.) ....
Anteriormente hemos establecido que este artículo contiene dos (2) tipos de protección para el obrero inhabilitado por un accidente o una enfermedad del trabajo. Por un lado obliga al patrono a reservarle el empleo al trabajador por doce (12) meses, desde el momento en que ocurre el accidente, período durante el cual el patrono no puede despedir al empleado. Por otro lado, tan pronto como *847el trabajador sea dado de alta por el Fondo, tendrá derecho a que se le reponga en su empleo, y el patrono está obli-gado a reinstalarlo, siempre que se cumplan los requisitos que establece el propio artículo. Los requisitos son: (1) que el accidente o la enfermedad ocupacional inhabilite al em-pleado para trabajar; (2) que el empleado se acoja a los beneficios del Fondo; (3) que dentro de los quince (15) días de haber sido dado de alta definitivamente y autorizado a trabajar por el Fondo, el empleado solicite al patrono la reposición en su empleo; (4) que dicho requerimiento de reposición se haga dentro de los doce (12) meses de haber ocurrido el accidente o la enfermedad; (5) que al solicitar su reposición el empleado esté mental y físicamente capaci-tado para desempeñarse en las funciones del empleo que ocupaba, y (6) que dicho empleo subsista al momento de la solicitud de reinstalación. Véanse: Vélez Rodríguez v. Pueblo Int’l, Inc., 135 D.P.R. 500 (1994); Torres v. Star Kist Caribe, Inc., supra; Carrón Lamoutte v. Compañía de Turismo, 130 D.P.R. 70 (1992); Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763 (1992).
También hemos reconocido que al imponerle al patrono el deber de reservarle al obrero por doce (12) meses el empleo en el que se desempeñaba al momento de ocurrir el accidente, el legislador intentó establecer un balance entre los intereses del obrero y los del patrono. El legislador tomó en consideración la carga que podría representar para el patrono la reserva de empleo y por tal razón’ la limitó a sólo doce (12) meses a partir del accidente, entendiendo que de esta forma se lograba el balance adecuado entre los intereses económicos del patrono y la protección del trabajador lesionado. Torres v. Star Kist Caribe, Inc., supra; Santiago v. Kodak Caribbean, Ltd., supra.
En el caso de autos, Ethicon nos solicita que determine-mos que el Art. 5a, supra, claramente dispone que el mo-mento a partir del cual se computa el periodo de reserva que exige el artículo, es el momento en que ocurrió el *848accidente. Entiéndase que el periodo de doce (12) meses de reserva comienza a partir del momento cuando ocurre el evento que conduce a la inhabilitación.
Por su parte, la señora Cuevas en su comparecencia ante nos, solicita que determinemos que en su caso el pe-riodo de reserva comenzó en el momento en que el Fondo le ordenó descanso. Sólo existen dos (2) interpretaciones del citado Art. 5a que sostendrían esta postura. Determinar que los periodos en que el Fondo ordena un tratamiento mientras el obrero continúa trabajando interrumpen el pe-riodo de reserva, o determinar que donde el legislador co-locó la frase “desde la fecha del accidente”, tuvo la inten-ción de decir desde la fecha de la inhabilidad sobrevenida a causa del accidente. Ambas lecturas del artículo son insos-tenibles conforme a los principios que rigen la interpreta-ción judicial de las leyes. Veamos.
La posibilidad de que el término de doce (12) meses de reserva que establece el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, pudiese quedar interrumpido por los periodos en que el empleado accidentado está trabajando o regresa a trabajar mientras continúa bajo tratamiento en el Fondo (C.T.), ya fue resuelto en la negativa por este tribunal. Precisamente en Torres v. Star Kist Caribe, Inc., supra, pág. 1036, resolvimos que
... el hecho de que un empleado, que se encuentra incapaci-tado temporalmente por razón de enfermedad o accidente ocu-pacional, regrese al trabajo mientras se encuentra en trata-miento medico bajo el F.S.E. (C.T.), no tiene el efecto de interrumpir el termino de (12) meses que establece el Art. 5A, supra. Este periodo es uno de caducidad que no puede interrum-pirse de forma alguna. (Enfasis en el original.)
Por lo tanto, es evidente que los meses en que la señora Cuevas se encontraba recibiendo tratamiento mientras continuaba trabajando (CT) no interrumpió el periodo de *849reserva, por lo que no pueden descontarse del periodo de doce (12) meses que establece el Art. 5a, supra.
Sin embargo, el foro apelativo no descansó en este su-puesto para establecer que la señora Cuevas tenía derecho a ser reinstalada en el caso de autos. El foro apelativo en vez interpretó que la frase “fecha del accidente” no signi-fica la fecha del hecho causante, sino la fecha en que se manifiesta la inhabilidad resultante del hecho causante. Apoya su interpretación en el principio de hermenéutica que establece que las leyes remediales deben ser interpre-tadas liberalmente para lograr sus propósitos. Conforme a esta interpretación, determinó que la fecha del accidente fue a mediados de 1997, cuando por primera vez se mani-festaron los efectos inhabilitantes del accidente y el Fondo le ordenó descanso y, por lo tanto, la solicitud de reinstala-ción que hiciera la señora Cuevas estaba dentro del plazo de doce (12) meses dispuesto como reserva de empleo en el Art. 5a, supra.
Reiteradamente hemos resuelto que por ser la Ley del Sistema de Compensaciones por Accidentes del Trabajo un estatuto remedial debe interpretarse liberalmente a favor del obrero. Santiago v. Kodak Caribbean, Ldt., supra; Maisonet v. F.S.E., 142 D.P.R. 194 (1996); Vélez, Admor. v. Comisión Industrial, 91 D.P.R. 480, 485 (1964); Feliciano Figueroa v. Comisión Industrial, 84 D.P.R. 196, 215 (1961). Véanse, además: Agosto Serrano v. F.S.E., 132 D.P.R. 866 (1993); Beauchamp v. Holsum Bakers of P.R. 116 D.P.R. 522 (1985).
Sin embargo, hemos sido igualmente enfáticos al establecer que “[cjuando la ley es clara y libre de toda ambigüedad la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. Art. 14 del Código Civil, 31 L.P.R.A. sec. 14, Alejandro Rivera v. E.L.A., 140 D.P.R. 538 (1996); Atlantic Pipe Corp. v. F.S.E., 132 D.P.R. 1026 (1993); Santiago v. Kodak Caribbean, Ltd., supra; Silva v. Adm. Sistemas de Retiro, 128 D.P.R. 256 (1991); Rojas v. *850Méndez & Co., Inc., 115 D.P.R. 50, 53 (1984); Cabán Méndez v. F.S.E., 115 D.P.R. 1, 3 (1983).
Así mismo hemos reconocido que cuando el legislador se ha manifestado mediante un lenguaje claro e inequívoco, el texto de la ley es la expresión por excelencia de toda intención legislativa. Alejandro Rivera v. E.L.A., supra; Silva v. Adm. De Sistemas de Retiro, supra; Atiles, Admor. v. Comisión Industrial, 77 D.P.R. 16, 20 (1954).
Nos señalan R.E. Bernier y J.A. Cuevas Segarra, en su obra Aprobación e interpretación de las leyes de Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 299, que
[b]ajo un sistema de separación de poderes como el que fun-ciona en Puerto Rico, la Asamblea Legislativa tiene la facultad de aprobar las leyes. El Poder Judicial ejercitado por los tribu-nales consiste en el ejercicio de las facultades de resolver los litigios a través de la interpretación de la ley. En el desempeño normal de sus funciones, los tribunales están obligados a res-petar la voluntad legislativa aunque los magistrados discrepen personalmente de la sabiduría de los actos legislativos. Inter-pretar una ley en forma que sea contraria a la intención del legislador implica la usurpación por la Rama Judicial de las prerrogativas de la Rama Legislativa. Por tanto, el intérprete debe abstenerse de sustituir el criterio legislativo por sus pro-pios conceptos de lo justo, razonable y deseable. Véanse, ade-más: Rodríguez v. Aut. de Tel. de P.R., 145 D.P.R. 595 (1998); Alejandro Rivera v. E.L.A., supra.
Por lo tanto, “[s]i el lenguaje de un estatuto es tan in-equívoco que postula un solo significado, un sentido cabal de humildad y autodisciplina requiere la aplicación de la voluntad legislativa”. (Enfasis omitido.) Alejandro Rivera v. E.L.A., supra, pág. 545, citando a Silva v. Adm. Sistemas de Retiro, 128 D.P.R. 256, 269 (1991). Véanse, además: Coito v. Depto. de Educación, 138 D.P.R. 658 (1995); Atlantic Pipe Corp. v. F.S.E., supra; Clínica Juliá v. Secretario de Hacienda, 76 D.P.R. 509, 520 (1954).
Conforme a estos reconocidos principios de interpreta-ción analizamos el citado Art. 5a y encontramos que el le-*851gislador, al establecer la fecha a partir de la cual habría de contabilizarse la reserva, escogió la fecha en que ocurrió el accidente.(1) La letra de la ley es clara e inequívoca y no tenemos evidencia de que la intención del legislador haya sido otra. El referido Art. 5a fue adicionado a la Ley del Sistema de Compensaciones por Accidentes del Trabajo mediante la Ley Núm. 48 de 18 de abril de 1950 (1949-1950 Leyes de Puerto Rico 127), el periodo de reserva dis-puesto en esta ley era de seis (6) meses a partir de la fecha del accidente. En marzo de 1971 se presentó un proyecto de ley que proponía que la reserva de empleo no tuviese límite de tiempo, pero ella no fue aprobada. 25 Diario de Sesiones. de la Asamblea Legislativa (Senado) 644 (1971). El 5 de junio de 1973 el legislador enmendó el referido Art. 5a para, entre otras cosas, aumentar el periodo de reserva de seis (6) a doce (12) meses. Del Informe Conjunto de las Comisiones del Trabajo y Asuntos del Veterano y Gobierno de la Cámara de Representantes de 6 de abril de 1973 (27 Diario de Sesiones de la Asamblea Legislativa 1034 (1973)), surge que
[e]l propósito de la medida es aumentar el término de seis a doce meses, después de la fecha del accidente, para solicitar reposición en el empleo que ocupaba originalmente. También requiere del patrono que no cumpla con las disposiciones del aludido Artículo 5A, el pago al obrero o empleado o a sus bene-ficiarios, de los salarios que éste hubiere devengado de haber sido reinstalado además de los daños y perjuicios que se le haya ocasionado. (Enfasis suplido.)
Por otro lado, hemos observado que cuando el legislador interesa que una reserva de empleo comience a discurrir a partir de que surge la incapacidad lo ha expuesto expresamente. Véanse: Ley de Protección Social por Acci-*852dentes de Automóviles, Art. 2(B) de la Ley Núm. 45 de 26 de junio de 1987 (9 L.P.R.A. sec. 2054(B)); Sec. 3(q) de la Ley de Seguro por Incapacidad No Ocupacional Tempore-ras, Ley Núm. 139 de 26 de junio de 1968, según enmen-dada, 11 L.P.R.A. sec. 203(q).
Como mencionáramos anteriormente, el legislador al establecer la reserva de empleo intentó lograr un balance entre los intereses del obrero y los del patrono. Por ende, de entenderlo procedente, corresponde a la Asamblea Legislativa —y no a este Tribunal— enmendar la Ley del Sistema de Compensaciones por Accidentes del Trabajo para que la reserva de empleo transcurra a partir de la inhabilidad sobrevenida por el empleado luego de ocurrido el accidente. Siendo clara la disposición de la ley y libre de toda ambigüedad, ésta es la expresión por excelencia de la intención legislativa, por lo que debemos rechazar la interpretación que hiciera el Tribunal de Circuito de Apelaciones en este caso.
Aunque simpatizamos con la situación de la señora Cue-vas, es la Asamblea Legislativa quien debe determinar si se enmienda este artículo, luego de considerar todos los factores involucrados, incluyendo el impacto económico para el patrono y el bienestar de los empleados.(2)
III
Conforme a los hechos incontrovertidos de este caso, al momento en que la señora Cuevas solicitó ser reinstalada ya habían transcurrido los doce (12) meses de reserva de *853empleo que el legislador fijó en el Art. 5a para su reposi-ción, ante estas circunstancias es forzoso concluir que el patrono no violó el Art. 5a, supra, al despedir a la señora Cuevas.

Procede, por lo tanto, revocar la decisión del Tribunal de Circuito de Apelaciones y reinstalar la del Tribunal de Pri-mera Instancia, por ser la correcta en derecho.


Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente.
— O —

 En la Ley del Sistema de Compensaciones por Accidentes del Trabajo el legislador también ha utilizado la fecha en que ocurre el accidente como el momento para determinar si el patrono esta o no asegurado por la Corporación del Pondo del Seguro del Estado (en adelante el Fondo) y, por ende, si le cobija la inmunidad patronal. 11 L.P.R.A. see. 28.


 Cabe señalar que el hecho de que la reserva que provee el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7, dis-curre a partir de la fecha del accidente o la enfermedad ocupacional, cumple con la finalidad de que el obrero acuda prontamente y sin temor a ser despedido ante el Fondo para comenzar su proceso de recuperación. Que la reserva comience a partir de la inhabilidad decretada por el Fondo podría tener el efecto perjudicial de que el obrero postergue la decisión de acudir al Fondo a recibir tratamiento hasta que se agrave su salud.